Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4, 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,367,555 (Yoshihisa et al.) (hereinafter “Yoshihisa”).
Regarding claim 1, Figs. 1-9 show a non-transitory computer-readable data storage medium (80) storing program code (Fig. 9) executable by a printing device (10) to perform processing comprising: 
subsequent to completion of printing (Finish recording in step S100) on a current media sheet (one sheet 11), engaging a pick transmission (Fig. 7) of the printing device (10) linking a motor (60) of the printing device (10) to a pick roller (22) of the printing device (10) to load a next media sheet ( another sheet 11) via the motor (60) driving the pick roller (22); and
while the next media sheet (another sheet 11) is being loaded due to the motor (60) driving the pick roller (22), ejecting the current media sheet (one sheet 11) via the motor (60) driving an eject roller (32 or 52) of the printing device (10).  See, e.g., Fig. 9 and column 9, line 59 to column 10, line 10.  
Regarding claim 2, Figs. 1-9 show that the motor (60) drives both the pick roller (22) when the pick transmission (Fig. 7) is engaged and the eject roller (32 or 52).  
Regarding claim 3, Figs. 1-9 show that the processing further comprising: 
upon loading of the next media sheet (another sheet 11), disengaging the pick transmission (Fig. 7) (via lever 70), causing the motor (60) to cease driving the pick roller (22); subsequent to disengagement of the pick transmission (Fig. 7), advancing the next media sheet (another sheet 11) via the motor (60) driving both a turn roller (e.g., 32) of the printing device (10) and a feed roller (22) of the printing device (10); and while the next media sheet (another sheet 11) is being advanced, printing on the next media sheet (another sheet 11).
Regarding claim 4, Figs. 1-9 show that the pick transmission (Fig. 7) is engaged subsequent to completion of printing on a second side of the current media sheet (one sheet 11) after a first side of the current media sheet (one sheet 11) has been printed, the current media sheet (one sheet 11) being duplex printed, and wherein prior to being engaged, the pick transmission (Fig. 7) is disengaged and the motor (60) does not drive the pick roller (22).  The printer 10 is capable of performing this duplexing function, e.g., by having a user print one side of a sheet, flip the sheet over by hand and load the sheet into the printer again by hand for printing on the opposite side of the sheet.   
Regarding claim 7, Figs. 1-9 show that the pick transmission (Fig. 7) of the printing device (10) is engaged subsequent to completion of printing (Finish recording in step S100) on a first side of the current media sheet (one sheet 11), the current media sheet (one sheet 11) being simplex printed, and the current media sheet (one sheet 11) having a thickness greater than a plain paper thickness and/or the current media sheet (one sheet 11) being printed in a higher than default quality mode, and wherein prior to being engaged, the pick transmission (Fig. 7) is disengaged and the motor (60) does not drive the pick roller (22).  With regard to the recitation “the current media sheet having a thickness greater than a plain paper thickness and/or the current media sheet being printed in a higher than default quality mode” in claim 7, this recitation depends upon the article or medium acted upon by the structure being claimed.  As such, this recitation does not patentably distinguish claim 7 from the prior art apparatus of Yoshihisa, particularly in view of MPEP2115. 
Regarding claim 8, Figs. 1-9 show that engagement of the pick transmission (Fig. 7) causes no more than a threshold amount of reverse motion of the current media sheet (one sheet 11), corresponding to a distance between a print zone (at 44) of the printing device (10) and a feed roller (32 or 52) driven by the motor (60) to advance the current media sheet (one sheet 11) through the print zone (at 44).  
Regarding claim 9, Figs. 1-9 show that a hold time of a print carriage (40) of the printing device (10) during engagement of the pick transmission (Fig. 7) is less than a threshold length of time.  
Regarding claim 10, Figs. 1-9 show a printing device (10) comprising: 
print hardware (40) to print on a current media sheet (one sheet 11) within a print zone (at 44); 
a motor (60); 
a feed roller (32) driven by the motor (60) to advance the current media sheet (one sheet 11) through the print zone (at 44); 
an eject roller (52) driven by the motor (60) to eject the current media sheet (one sheet 11) subsequent to completion of printing (Finish recording in step S100) on the current media sheet (one sheet 11); 
a pick roller (22) to load a next media sheet (another sheet 11) when driven by the motor (60); 
a pick transmission (Fig. 7) linking the motor (60) to the pick roller (22), engagement of the pick transmission (Fig. 7) causing the motor (60) to drive the pick roller (22), and disengagement of the pick transmission (Fig. 7) causing the motor (60) to cease driving the pick roller (22); and 
a controller (80) to, subsequent to the completion of printing (Finish recording in step S100) on the current media sheet (one sheet 11), engage the pick transmission (Fig. 7) to load the next media sheet (another sheet 11) while the current media sheet (one sheet 11) is being ejected.
Regarding claim 11, Figs. 1-9 show a turn roller (34) driven by the motor (60) to advance the current media sheet (one sheet 11) through the print zone (at 44) in conjunction with the feed roller (32).  
Regarding claim 13, Figs. 1-9 shows that the controller (80) is to engage the pick transmission (Fig. 7) to load the next media sheet (another sheet 11) while the current media sheet (one sheet 11) is being ejected subsequent to completion of printing (Finish recording in step S100) on a first side of the current media sheet (one sheet 11), the current media sheet (one sheet 11) being simplex printed, and the current media sheet (one sheet 11) having a thickness greater than a plain paper thickness and/or the current media sheet (one sheet 11) being printed in a non-draft mode, and wherein prior to being engaged, the pick transmission (Fig. 7) is disengaged and the motor (60) does not drive the pick roller (22).  With regard to the recitation “the current media sheet having a thickness greater than a plain paper thickness and/or the current media sheet being printed in a non-draft mode” in claim 13, this recitation depends upon the article or medium acted upon by the structure being claimed.  As such, this recitation does not patentably distinguish claim 13 from the prior art apparatus of Yoshihisa, particularly in view of MPEP2115. 
Regarding claim 14, Figs. 1-9 show that the engagement of the pick transmission (Fig. 7) causes no more than a threshold amount of reverse motion of the current media sheet (one sheet 11), corresponding to a distance between the print zone (at 44) and the feed roller (32).  
Regarding claim 15, Figs. 1-9 show that the print hardware comprises a print carriage (42) having a hold time during the engagement of the pick transmission (Fig. 7) less than a threshold length of time.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa as applied to claims 4 and 10 above, and further in view of U.S. Patent Application Publication No. 2005/0099480 (Saito et al.) (hereinafter “Saito”).  With regard to claim 5, Yoshihisa teaches all of the limitations of this claim, except for subsequent to completion of printing on the first side of the current media sheet, partially ejecting the current media sheet via the motor driving the eject roller; loading the current media sheet into a duplex printing path of the printing device via the motor driving the eject roller in a reverse direction; advancing the current media sheet via the motor driving both a turn roller of the printing device and a feed roller of the printing device; and while the current media sheet is being advanced, printing on the second side of the current media sheet, as claimed.
  Saito shows that it is well-known in the art to operate a printing device (Fig. 1) such that subsequent to completion of printing on a first side of a current media sheet (sheet), partially ejecting the current media sheet (sheet) via a motor (39) driving an eject roller (4); loading the current media sheet (sheet) into a duplex printing path (numbered paragraph [0049]) of the printing device (Fig. 1) via the motor (39) driving the eject roller (4) in a reverse direction; advancing the current media sheet (sheet) via the motor (39) driving both a turn roller (21) of the printing device (Fig. 1) and a feed roller (6) of the printing device (Fig. 1); and while the current media sheet (sheet) is being advanced, printing on the second side of the current media sheet (sheet).  Saito shows a similar type of printing device to that of Yoshihisa with a feeding arrangement (including roller 6) that is similarly locked and unlocked to control the timing of subsequently fed sheets.  See, e.g., numbered paragraph [0129].  It would have been obvious to one having ordinary skill in the art before the effective filing date to operate a duplexing printing device instead of a simplex printing device, according to the teachings of Yoshihisa, for the purpose of properly timing the feeding of subsequent sheets, while also allowing both sides of each sheet to be automatically printed without having to take each sheet out of the printing device by hand after one side is printed, flip each sheet over by hand, insert each flipped sheet back into the printing device by hand, and then print on the opposite side of each sheet, as is required by the Yoshihisa simplex printing device.
Regarding claim 6, Figs. 1-8 and 21A of Saito show prior to partially ejecting the current media sheet (sheet), engaging a pick transmission (Fig. 21A) to load the current media sheet (sheet) via the motor (39) driving a pick roller (6); upon loading of the current media sheet (sheet), disengaging the pick transmission (Fig. 21A); subsequent to disengagement of the pick transmission (Fig. 21A), advancing the current media sheet (sheet) via the motor (39) driving both the turn roller (21) and the feed roller (6); and while the current media sheet (sheet) is being advanced, printing on the first side of the current media sheet (sheet).  
With regard to claim 12, Yoshihisa shows a simplex printing device, rather than a duplex printing device.  However, Figs. 1-8 and 21A of Saito show that a controller (309) is to engage the pick transmission (Fig. 21A) to load a next media sheet (sheet) while a current media sheet (sheet) is being ejected subsequent to completion of printing on a second side of the current media sheet (sheet) after a first side of the current media sheet (sheet) has been printed, the current media sheet (sheet) being duplex printed, and wherein the controller (309) is to, subsequent to completion of printing on the first side of the current media sheet (sheet) and the current media sheet (sheet) has been partially ejected (partially ejected by rollers 4), drive the eject roller (4) in a reverse direction to load the current media sheet (sheet) into a duplex printing path (numbered paragraph [0049]).  Saito shows a similar type of printing device to that of Yoshihisa with a feeding arrangement (including roller 6) that is similarly locked and unlocked to control the timing of subsequently fed sheets.  See, e.g., numbered paragraph [0129].  It would have been obvious to one having ordinary skill in the art before the effective filing date to operate a duplexing printing device instead of a simplex printing device, according to the teachings of Yoshihisa, for the purpose of properly timing the feeding of subsequent sheets, while also allowing both sides of each sheet to be automatically printed without having to take each sheet out of the printing device by hand after one side is printed, flip each sheet over by hand, insert each flipped sheet back into the printing device by hand, and then print on the opposite side of each sheet, as is required by the Yoshihisa simplex printing device.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653